Per Curiam. Appellant, Melvin Glenn Haney, by his attorney, has again filed for a rule on the clerk. In a Per Curiam opinion issued June 28, 1982, we denied a similar motion. His attorney, Harold W. Madden, has attached an affidavit admitting that the record was tendered late due to a mistake on his part. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our Per Curiam dated February 5, 1969, In Re: Belated Appeals in Criminal Cases, 265 Ark. 964. A copy of this opinion will be forwarded to the Committee on Professional Conduct.